UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4765


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ABDULLAH ASAD MUJAHID, a/k/a Brian Steven Sweeney,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:09-cr-00149-D-1)


Submitted:   April 19, 2011                   Decided:   May 4, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     George E.B. Holding, United States Attorney,
Jennifer P. May-Parker, Toby W. Lathan, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Abdullah Asad Mujahid pleaded guilty to possessing a

firearm and ammunition as a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2006) (Count One), and knowingly possessing

a   stolen    firearm,      in     violation     of   18       U.S.C.    § 922(j)    (2006)

(Count Two).         He was sentenced to 300 months’ imprisonment for

Count One and a concurrent sentence of 120 months’ imprisonment,

the statutory maximum, on Count Two.                       Mujahid argues on appeal

that his sentence is unreasonable because the sentencing range

triggered by the Armed Career Criminal Act, 18 U.S.C. § 924(e)

(2006), adequately addressed the grounds for an upward departure

for an underrepresented criminal history.                       We affirm.

             We    review     a    sentence      under     a    deferential      abuse-of-

discretion standard.              Gall v. United States, 552 U.S. 38, 51

(2007).        The    standard       applies      “regardless           of   whether     the

sentence     imposed     is       ‘inside,    just    outside,          or   significantly

outside      the    Guidelines       range.’”         United        States     v.    Evans,

526 F.3d 155, 161 (4th Cir. 2008) (quoting Gall, 552 U.S. at

41).   The first step in this review requires that we inspect for

procedural reasonableness by ensuring that the district court

committed no significant procedural errors.                             United States v.

Boulware,     604    F.3d     832,     837-38     (4th      Cir.    2010).          We   then

consider the substantive reasonableness of the sentence imposed,



                                             2
taking into account the totality of the circumstances.                                Gall,

552 U.S. at 51.

              In   reviewing     a    departure,       we    consider    “whether       the

sentencing       court   acted       reasonably       both    with    respect     to   its

decision    to     impose    such     a   sentence     and    with     respect    to   the

extent of the divergence from the sentencing range.”                               United

States   v.    Hernandez-Villanueva,            473    F.3d    118,    123   (4th      Cir.

2007).     “[A]      major    departure     should      be    supported      by   a    more

significant justification than a minor one.”                         Gall, 552 U.S. at

50.

              Pursuant to USSG § 4A1.3, a district court may depart

upward     from     an   applicable         Guidelines        range     if      “reliable

information        indicates     that     the    defendant’s         criminal     history

category substantially under-represents the seriousness of the

defendant’s        criminal      history        or    the     likelihood     that       the

defendant will commit other crimes.”                    USSG § 4A1.3(a)(1), p.s.

Upward departures from the highest criminal history category are

appropriate “[i]n the case of an egregious, serious criminal

record in which even the guideline range for Criminal History

Category VI is not adequate to reflect the seriousness of the

defendant’s criminal history.”              USSG § 4A1.3 cmt. n.2(b).




                                            3
                In     United       States       v.       McNeill,         598     F.3d      161

(4th Cir. 2010),            cert.    granted, *       131      S.    Ct.   856    (2011),    we

considered whether a criminal history category of VI and career

offender         and       armed    career       criminal            enhancements     already

encompassed          the    recidivism     and      criminal         history     factors    that

might warrant an upward departure pursuant to USSG § 4A1.3.                                  We

found that it did not because “it is clear that the guidelines

anticipated that an upward departure might apply in the case of

an    armed     career      criminal      and    that     an    upward     departure       might

occur where a defendant’s criminal history falls within category

VI.”       Id. at 166.

                We conclude the district court’s decision to depart

under       §    4A1.3      and     its   three-offense-level              departure       were

factually         supported        and    that      the        resulting       sentence     was

reasonable.          The district court explained at length its reasons

for    the      departure.         Emphasizing        Mujahid’s        extensive     criminal

history, encompassing forty-nine felony convictions, seventeen

of     which     were       violent,      the    court      noted       that     Mujahid    had

repeatedly been given the opportunity to abide by the law, but

had    declined        to    do    so.     Moreover,           the    district     court    was

troubled that, despite the fact that Mujahid was not permitted

       *
       The Supreme Court granted certiorari in McNeill on a
retroactivity issue that does not impact the principle we rely
on here.



                                                4
to possess a firearm, he committed the current offense with a

stolen, loaded firearm, and during the course of his crime he

pointed   that     firearm      at   a    sixteen-year-old.           Under    the

circumstances,     the    district       court   reasonably    found    that     an

offense level of thirty-four yielded the Guidelines range most

appropriate in this case.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument      because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                          5